Citation Nr: 0022593	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain, with degenerative disc 
disease.

2.  Entitlement to a disability evaluation in excess of 30 
percent for a duodenal ulcer, with irritable colon.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to July 
1976.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the service-connected lumbosacral 
strain, with degenerative disc disease, is currently 
productive of a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
any type or degree of ankylosis, or bony fixation.

3.  It is not shown that the service-connected duodenal 
ulcer, with irritable colon, is currently manifested by at 
least moderately severe symptomatology.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for the service-connected lumbosacral 
strain, with degenerative disc disease, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5293 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for the service-connected duodenal 
ulcer, with irritable colon, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Part 4, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a)), has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

In the present case, the veteran contends that he is entitled 
to ratings exceeding those currently in effect for the 
service-connected lumbosacral spine disability and duodenal 
ulcer, with irritable colon, as he believes that both 
disabilities are currently more disabling than evaluated.

First Issue
Entitlement to a disability evaluation in excess of 40 
percent for
lumbosacral strain, with degenerative disc disease.

As noted earlier, the service-connected lumbosacral strain in 
currently evaluated as 40 percent disabling.  The Schedule 
provides for such a rating when there is severe limitation of 
motion of the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5295 
(1999).

A 60 percent schedular rating is warranted when it is shown 
that there is a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5293 
(1999).  Additionally, higher ratings, as high as 100 
percent, might be warranted if the lumbosacral spine 
disability is shown to be productive of ankylosis, or bony 
fixation.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5286, 5289 (1999).

A review of the record reveals that the veteran filed his 
claim for an increased rating for the service-connected 
lumbosacral strain in February 1997, at which time he 
indicated that he was entitled to increased compensation, as 
he had had surgery on his back in December 1996.  Copies of 
the medical records reflecting the December 1996 private 
surgery were obtained and associated with the files.  This 
evidence reveals that, in December 1996, due to a four-month 
history of flare-ups of his lower back condition, which was 
manifested by pain radiating down the right leg, the veteran 
underwent a microscopic hemilaminectomy of L4, with extensive 
medial facetectomy of L4-5 on the right, with foraminotomy of 
the L4 root, and diskectomy of L4-5 on the right, with a pre 
and post-operative diagnosis of herniated nucleus pulposus 
L4-5, with foraminal rupture on the right.  A day after the 
operation, it was noted that the veteran had had immediate 
relief of his radicular pain, and that "[h]is leg was normal 
in strength."

In June 1997, the veteran underwent a VA spine medical 
examination, the report of which is of record.  According to 
this report, the veteran complained of intermittent low back 
pain dating back to an inservice back injury.  The pain 
gradually had worsened both in frequency and in duration over 
the years, and it had developed into radicular type of pain 
in 1988, with consistent numbness and tingling in the right 
lower extremity.  In 1996, a large disk herniation was 
discovered at L4-5, and he underwent laminectomy in December 
of that year.  Since the time of the surgery, he had 
continued to recover well and, while his pain was still 
present, it was much improved.  The veteran was able to walk 
on uneven surfaces, and to ascend and descend stairs, and he 
indicated that he was now able to sleep through the night.  
He did complain of numbness in both legs when required to 
maintain a position for any length of time, such as driving 
long distances, or having to sit for prolonged periods of 
time, as well as when walking either up or down inclines.  
The knees and lower extremities had never given way due to 
weakness, and he had not noted any decrease or change in the 
size of his thighs or calves, nor did he have any complaints 
related to claudication.

The above report also reveals that, on examination, the 
veteran was in no acute distress, and he did not have any 
orthotic devices such as a cane, walker, or wheelchair.  The 
thoracic, lumbar, and sacral spines were normal in 
appearance, without kyphosis or scoliosis.  Lumbar lordosis 
appeared to be normal.  The laminectomy scar over the area of 
L4-5 was well healed, non-tender and non-adherent to the 
underlying structures.  There was no apparent spasm of the 
paravertebral musculature in this area.  Forward flexion of 
the lumbar spine was "only minimally limited" to 80 
degrees, while hyperextension was accomplished to 30 degrees, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
35 degrees, also bilaterally.  The veteran was able to 
perform these maneuvers without discomfort, and the examiner 
noted that flexion maneuver was more limited by the veteran's 
fear of not being able to regain an upright position, but, 
again, there was no evidence of pain or discomfort with the 
maneuvers.  Straight leg raising was negative, bilaterally, 
and the flexion, abduction and adduction of the hips was, 
according to the examiner, also normal.

In the above report, the examiner further noted that the 
examination of the veteran's musculoskeletal system revealed 
muscles that had normal tone and bulk, with no focal atrophy 
or fasciculations present.  The veteran's calves were equal 
in size, the muscle strength of both upper and lower 
extremities was completely normal ("V/V"), bilaterally, 
distal pulsations were intact, distal sensory examination was 
normal, with good sensation to light touch and pinprick, and 
vibratory senses and positions senses were intact.  The 
veteran had excellent standing balance, and was able to do a 
one-foot stand, heel walk, and toe walk.  Romberg was normal, 
deep tendon reflexes were "II+" and symmetrical, and the 
gait was mildly antalgic, but this was due to "pain in the 
knees and not because of lower back pain or spinal 
deformity."  X-Rays of the lumbosacral spine (the report of 
which is of record) revealed extensive spine degenerative 
joint disease, as well as narrowing of the L5-S1 joint space.  
The diagnoses were listed as post traumatic arthritis of the 
lower lumbar sacral spine, and status post lumbar 
laminectomy, December 1996, with the "subject ... now 
improved."  Additionally, the examiner included the 
following comment:

FUNCTIONAL STATEMENT:  [The veteran] ... 
sustained an injury to his lower lumbar 
sacral spine in 1967.  He underwent 
operative correction of a herniated 
nucleus pulposus in late 1996 which has 
substantially relieved his subjective 
symptoms.  He is now much improved and 
relates that his discomfort, in his lower 
lumbar sacral spine, does not interfere 
with his activities of daily living.  He 
does however, have diffuse 
osteoarthritis.  The [veteran] is 
currently unemployed and has been since 
1981. ...

VA X-Rays obtained in June 1997 were, as noted above, 
interpreted as warranting impressions of (1) narrowing of the 
L5-S1 interspace; (2) degenerative interarticular joint 
disease; (3) osteophytic lipping; and (4) remainder of the 
study being within normal limits as visualized.

The veteran was re-examined by VA in February 1998, and the 
report of this second, most recent VA spine medical 
examination, is of record, too.  This report reveals a 
history similar to the one described above, with identical 
complaints, this time including bowel and bladder 
incontinence since the 1996 surgery.  On examination, there 
were no muscle spasms noted, and the veteran had no 
discomfort to straight leg raising at 60 degrees, when lying 
in the supine position.  There were no paresthesias noted, 
which the examiner explained as no vibratory or sensory 
deficits on examination, or during any of the lumbar spine 
maneuvers.  The ranges of motion were as follows:  flexion to 
50 degrees, extension to 30 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation, to 35 degrees, also 
bilaterally.  There were no postural abnormalities or fixed 
deformities noted, and the examiner again indicated that 
there were no muscle spasms noted during the examination, as 
well as no neurological deficits.  The veteran did have 
"1+" deep tendon reflexes, bilaterally, and the examiner 
noted that X-Rays revealed disc space narrowing at L4-5, with 
the remaining discs being well maintained.  Additionally, he 
noted that there were some marginal osteophytes noted at 
multiple levels, as well as partial sacralization of the L5 
vertebra.  The diagnoses were listed as status post 
diskectomy L4-5, December 1996, with current plain films 
revealing the expected narrowing at L4-5, as well as partial 
sacralization of L5.  Additionally, the examiner included the 
following comment:

A review of the ... worksheet [of the June 
1997 VA medical examination] does not 
reveal any changes or new findings, for 
this exam.  As [the veteran] stated, 
during the interview, he has done much 
better since the surgery, [in] that he 
has certainly less pain than he did prior 
to the discectomy.  It is to be noted; 
however, that by his history, he has 
experienced loss of bowel and bladder 
control, which he attributes as a result 
of the discectomy.  Also of note is that 
[the veteran] does have some limited 
range of motion, especially with flexion; 
however, again, during the examination, 
there was no significant low back 
pain/discomfort, during any of the 
maneuvers.  There was a question as to 
whether there was a functional loss, due 
to pain.  Since his surgery, that has 
become less of an issue.

The report of the February 1998 VA X-Rays reveals an 
impression of degenerative disc disease at L4-5, with disc 
space narrowing, and partial sacralization of the 5th lumbar 
vertebra, with a prominent transverse process on the right.

As shown above, the medical evidence in the files reveals 
that there is extensive degenerative joint disease in the 
veteran's lumbosacral spine, as well as narrowing of the L5-
S1 joint space, and that these physical abnormalities 
currently produce some degree of pain and limited motion in 
the veteran's lumbosacral spine.  This functional impairment 
is, however, appropriately accounted for by the 40 percent 
rating that the RO has assigned in this case, a rating that, 
as explained earlier in this decision, recognizes the 
manifestation of severe lumbosacral strain, severe 
intervertebral disc syndrome, and severe limitation of 
motion.  More importantly, there is no competent evidence in 
the files demonstrating that the veteran currently suffers 
from a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
any type or degree of ankylosis, or bony fixation.  In view 
of this finding, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 40 percent 
for the service-connected lumbosacral spine disability are 
not met.

Second Issue
Entitlement to a disability evaluation in excess of 30 
percent for
a duodenal ulcer, with irritable colon.

In the rating decision hereby on appeal, dated in September 
1997, the RO denied a claim of entitlement to a disability 
evaluation in excess of 10 percent for the service-connected 
duodenal ulcer, with irritable colon.  Thereafter, in an 
April 2000 rating decision, and after a review of additional 
evidence in the files, particularly the report of a January 
1999 VA rectum/anus medical examination, the RO granted the 
current rating of 30 percent, under the provisions of 
Diagnostic Code 7319 of the Schedule, which provides for such 
a maximum rating when an irritable bowel syndrome is severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Part 4, Diagnostic Code 7319 (1999).  Higher ratings for the 
service-connected disability in this case are warranted under 
Diagnostic Code 7305 of the Schedule, which addresses 
service-connected duodenal ulcers.  According to this 
diagnostic code, a 40 percent rating is warranted when the 
duodenal ulcer is moderately severe, which is defined as less 
than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A maximum rating of 60 percent is warranted 
when the duodenal ulcer is severe, with the pain only being 
partially relieved by standard ulcer therapy, and with 
periodic vomiting, recurrent hematemesis or melena, 
manifestations of anemia, and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7305 (1999).

According to the report of a June 1997 VA stomach medical 
examination, the veteran gave a history of duodenal ulcers, 
with epigastric pain and discomfort, during service, but 
denied a history of melena, nausea, vomiting, weight gain or 
weight loss.  The veteran indicated that he had never 
received any transfusions, and had never required 
hospitalization for any abdominal complaints.  He also denied 
a history of esophagogastroduodenoscopy, and said that he had 
never had a colonoscopy.  He further denied treatment for 
"Helicobacter pylori" in the past, and reported no current 
complaints related to epigastric pain.  He denied any 
epigastric pain or abdominal discomfort awakening him from 
sleep at night, and stated that his only surgical 
intervention was an appendectomy as a child.  He also denied 
any history of bowel obstruction or partial bowel 
obstruction, as well as any sequelae as a result of his 
appendectomy.

According to the above report, the veteran indicated that he 
took Tagamet for a period of time after his first diagnosis 
of duodenal ulcers, but added that he currently took no 
medication for treatment of said condition, and that he did 
not use over-the-counter antacids.  It was noted, however, 
that he did have a history compatible with irritable bowel 
syndrome, as he found that he had frequent loose stools when 
he ate meals, primarily high-fat meats.  He said that he 
occasionally would develop lower abdominal cramping pain and 
tenesmus, which was completely relieved by bowel movement.  
After an episode such as this, he would then have four to 
five loose stools within the ensuring 24-hour period, but the 
symptoms never lasted longer than one day.  Instead, they 
occurred intermittently and sporadically, and were associated 
with periods of high stress.  Again, he denied any melenic 
stools, as well as having passed any bright red blood per his 
rectum.  He denied also a history of weight loss, said that 
there had been no change in his appetite, and that the 
symptoms had been present over many years without change.

The above report further reveals that, on examination, the 
veteran was noted to be well developed, well nourished, and 
non-obese.  His abdomen was flat, soft, non-tender, and the 
appendectomy scar was well healed, non-tender and non-
adherent.  There were normal active bowel sounds in all 
quadrants, and there was no pain or tenderness to either 
light or deep palpation.  The liver's border was smooth and 
non-tender, the kidney and spleen were not palpable, and 
there were no masses, bruits, or inguinal hernias present.  
On rectal examination, there were no hemorrhoidal tags, the 
sphincter tone was good, and there was normal stool in the 
rectal vault, which was "Guaiac negative."  All clinical 
and diagnostic studies were interpreted as "completely 
normal," with the only exception of an incidental, but 
significant, finding on the upper gastrointestinal series of 
degenerative changes in the lumbar spine, a few colon 
diverticula, and the possibility of slight residual scarring 
in the duodenal bulb.  The diagnoses were listed as history 
of duodenal ulcer disease many years ago, currently well 
controlled with no evidence of active disease, and irritable 
bowel syndrome, without change over many years.  
Additionally, the examiner included in his report the 
following comment:

FUNCTIONAL STATEMENT:  [The veteran] does 
have a distant past history of duodenal 
ulcers which would be compatible with the 
radiographic finding of old scarring; 
however, there is no evidence of 
recurrent disease.  He has no current 
symptoms related to this.  It does not 
represent any functional interference 
with his activities of daily living or 
his socialization.  His irritable bowel 
syndrome is viewed as not being a problem 
by the subject.  He watches his dietary 
intake, and other than that, it poses no 
functional interference with his living.  
...

The report of a June 1997 VA barium study of the veteran's 
esophagus reveals an impression of unremarkable progression 
of the barium contrast material through the esophagus in to 
the stomach, while the report of a June 1997 VA barium study 
of his upper gastrointestinal tract and mesenteric small 
bowel area reveals impressions of (1) incidental 
demonstration of degenerative change of the lumbar spine; (2) 
presumed colon diverticula; and (3) possible slight residual 
scarring in the duodenal bulb, otherwise unremarkable 
radiographic findings.

According to the report of the January 1999 VA anus/rectum 
medical examination to which brief reference was made earlier 
in this decision, the veteran claimed bowel and bladder 
incontinence due to his 1996 diskectomy, occurring up to six 
times per week.  The stool was brown, with no blood, 
sometimes solid, and sometimes semi-solid or liquid.  The 
veteran also reported chronic constipation, alternating with 
diarrhea, for many years approximately since the early 
1970's.  The incontinence problem, according to the veteran, 
was getting worse gradually, and he indicated that he had had 
this problem for about ten years, and that, for the last 
three years, the problem included difficulty controlling 
urine, especially in the morning.  The veteran also 
complained of daily vague abdominal cramps, with the abdomen 
hurting a lot.

The above report also reveals that, on examination, the 
veteran was noted to be a well built, well nourished 
individual in no distress.  The general examination was 
unremarkable, but the abdominal examination showed a somewhat 
obese abdomen, with an old appendectomy scar in the right 
lower abdomen.  The rest of the abdomen was unremarkable, and 
the liver was about two "fingerbreadths" below the costal 
margin, and was somewhat firm, not nodular or tender.  There 
were no peritoneal signs or other masses.  Examination of the 
rectal area revealed clearly dark, brown staining of the 
perianal region with stool, and probably slightly diminished 
sphincter tone, and what appeared to be some induration of 
the perianal region, but with no masses or blood on the 
examining finger.  Stool was filling the rectum, and it was 
soft, semi-solid and "hemoccult negative."  The pertinent 
assessment was listed as a veteran having chronic urgency, 
with irritable bowel like symptoms and intermittent 
incontinence of stool, but with no overt major physical 
findings except evidence of incontinence.  The examiner also 
noted that the veteran would be scheduled for colonic work-
up, including a flexible sigmoidoscopy that was scheduled for 
February 1999, to have a polyp removed from the colon.  The 
reports of these additional studies are not in the file, but 
the Board finds it unnecessary to remand this matter to 
secure such additional evidence, as it is clear that any such 
evidence, including, in fact, most of the contents of the 
report of the January 1999 VA anus/rectum medical 
examination, refers to symptomatology of a medical condition 
(essentially, a genitourinary dysfunction) that is not 
service connected and that appears to be secondary to the 
surgery that the veteran underwent in December 1996 at a 
private medical facility.

As shown above, the maximum rating for an irritable bowel 
syndrome has been assigned in the present case, on account of 
the RO's conclusion, evidently based on resolution of 
reasonable doubt in favor of the veteran, to the effect that 
the veteran's problems with an irritable bowel syndrome are 
severe in nature, and the veteran has more recently been 
found to suffer from bladder/bowel incontinence, but this is 
not a service-connected condition.  The duodenal ulcer, which 
is service connected, however, is shown to be presently 
inactive, with "no current symptoms," which leads the Board 
to find that it is not shown that the service-connected 
duodenal ulcer, with irritable colon, is currently manifested 
by at least moderately severe symptomatology.  In view of 
this finding, the Board concludes that the criteria for a 
rating exceeding 30 percent for the service-connected 
duodenal ulcer, with irritable bowel, are not met.

Final consideration, applicable to both matters on appeal:

Finally, the Board notes that the record reveals that the RO 
has already considered the question of a referral of the 
above two matters to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the potential 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has determined that such a referral 
is not warranted.  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board agrees with the RO's 
determination that a referral for extra-schedular 
consideration of the matters on appeal is not warranted in 
the present case, due to the lack of a reasonable basis for 
further action on this question.


ORDER

1.  A disability evaluation in excess of 40 percent for the 
service-connected lumbosacral strain, with degenerative disc 
disease, is denied.

2.  A disability evaluation in excess of 30 percent for the 
service-connected duodenal ulcer, with irritable colon, is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

